DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 13-16 of copending Application No. 16/450,246 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: claim 9 of copending Application No. 16/450,246 clearly anticipates the structural limitations of claim 21 with the exception of the recitations “the sensor is configured to detect information indicative of a degree of the coaptation of the body lumen”. Since, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), the apparatus of claim 21 is not patentably distinct from the apparatus of claim 9 of copending Application No. 16/450,246. Claims 26-30 are clearly anticipated by claims 13-16 copending Application No. 16/450,246 for the same reasoning. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
Claims 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the information to be detected" in 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 32-40 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. (US Patent No. 5,803,901) (Chin).
Referring to claim 21: Chin teaches an implantable device kit (see figures 7A-8B) fully capable of controllable coaptation of a body lumen in tissue of a living body, comprising: a sensor probe (see figures 8A-B, #E) including a probe front end and a sensor incorporated onto the probe front end, the sensor is configured to detect information indicative of a degree of the coaptation of the body lumen (see column 21, lines 25-42; column 22, lines 30-36; wherein it is clear that the endoscope probe front end includes a sensor fully capable of detecting information indicative of a degree of the coaptation of the body lumen by allowing visualization through the membrane element, #212, or by extending out of the implantable device); and an implantable device (see figure 7A) including: an adjustable membrane element (see figure 7A, #212) including a continuous wall having an inner surface defining a chamber (see figure 7A, #213), the adjustable membrane element fully capable of coapting the body lumen (see column 22, lines 12-30); an elongate conduit (see figure 7A, #260) including a conduit peripheral surface, a conduit rear end (see figure 7A, #222), a conduit front end (see figure 7A; wherein the membrane element, #212, is attached to the conduit front end at #232), a first conduit lumen (see figure 7A; wherein the first conduit lumen is in fluid communication with port, #228), and a second conduit lumen (see figure 7A; wherein the second conduit lumen is in fluid communication with port, #226), the conduit peripheral surface connected to and sealed to the adjustable membrane element at or near the conduit front end (see figures 7A-B, #232), the first conduit lumen having a first opening at the conduit rear end and a second opening in fluid communication with the chamber (see figure 7A), the second conduit lumen configured to receive a portion of the sensor probe including the probe front end and to allow the probe front end to advance to a position at or near the conduit front end for the sensor to receive a signal including the information to be detected (see figure 8B); and a rear port (see figure 7A, #225) connected to the conduit rear end and including a cavity (see figure 7A, #228) in fluid communication with the first opening of the first conduit (see column 21, lines 25-35; column 22, lines 12-30).
Referring to claim 24: Chin further teaches the second conduit lumen comprises an outlet at or near the conduit front end allowing the probe front end including the sensor to protrude from the elongate conduit (see figure 8B).
Referring to claim 26: Chin further teaches the sensor being fully capable of detecting at least one of a shape of the adjustable membrane element or a position of the adjustable membrane element (see column 21, lines 25-42; column 22, lines 30-36; wherein it is clear that the endoscope probe front end includes a sensor fully capable of detecting information indicative shape of the membrane element or position of the membrane element by allowing visualization through the membrane element, #212, or by extending out of the implantable device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chin, as applied to claim 21 above, in view of Yoon (US Patent No. 6,387,043).
Referring to claims 27-29: Chin teaches the sensor probe being an endoscope but is silent to the endoscope specifically being an optical sensor in the form of a camera or a fiber optic borescope. Yoon teaches a borescope in the form of an endoscope including an optical sensor fully capable of providing visualization, wherein the endoscope includes a fiber optic waveguide for illuminating the field of view of the optical sensor (see column 12, line 50-column 13, line 47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope of Chin with an optical sensor in the form of a camera or fiber optic borescope like taught by Yoon in order to yield predictable results in visualizing features within and around the device.
Referring to claim 30: Chin teaches the sensor probe being an endoscope but is silent to the sensor comprises an ultrasonic sensor. Yoon teaches an endoscope (see figure 3, #12) including a probe front end (see figure 3, #46); and a sensor (see figure 3, #30) at the probe front end (column 4, line 59-column 6, line 40), wherein the sensor comprises an ultrasonic sensor fully capable of providing an ultrasonic image (see column 19, lines 4-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the sensor of Chin with an ultrasonic sensor like taught by Chin in order to yield predicable results of allowing visualization of the device and surrounding tissue.

Allowable Subject Matter
Claims 22-23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: with regards to claim 22, the prior art of record does not teach or reasonably suggest, in combination with the limitations of the base claim, the second conduit lumen comprises a closed end at or near the conduit front end and is configured to allow the probe front end to advance to the closed end, and the conduit front end comprises a sensor window providing for transparency to the signal.
With regards to claim 25, the prior art of record does not teach or reasonably suggest, in combination with the limitations of the base claim, the second conduit lumen comprises a lumen shoulder, and the sensor probe is configured for use as a push rod for advancing the implantable device in the tissue during an implantation of the implantable device and comprises a probe shoulder configured to abut the lumen shoulder to allow for transfer of force applied to the sensor probe to the implantable device.
Claims 31-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or reasonably suggest, in combination with the additional limitations of claim 31, a method for controllable coaptation of a body lumen in tissue of a living body, comprising: providing a sensor probe; providing an implantable device including an adjustable membrane element, an elongate conduit including a first conduit lumen and a second conduit lumen, the second conduit lumen configured to accommodate a portion of the sensor probe for the sensor probe to receive a signal including information to be detected by the sensor probe; and detecting information indicative of a degree of the coaptation of the body lumen when the sensor probe is placed in the second conduit lumen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791